Title: To George Washington from Samuel Huntington, 10 December 1779
From: Huntington, Samuel
To: Washington, George


        
          Sir,
          Philadelphia Decemr 10th 1779
        
        I am honour’d with your Excys favour of the 8th instant.
        By the act of Congress of this day herewith enclos’d your Excellency will be informed, The party of Colonel Bland’s Regiment

of light Dragoons now at Charlotteville are to proceed forthwith to South Carolina & Join the Regiment there, other guards for ⟨the⟩ Barracks being provided from Virgi⟨nia.⟩
        That Colo. Bland’s resignation is accepted and it is the pleasure of Congress your Excellency should appoint a proper Officer to succeed him in the Command and immediately proceed to that post and take upon him the direction of affairs there. I have the honour to be with the highest respect your Excy’s hble Servt
        
          Sam. Huntington President
        
      